DETAILED ACTION
Response to Amendment
1.	This Action is in response to the Applicant’s amendment filed on 12/16/20202 and Examiner’s Amendment attached hereto.   Claims 1-18 are still pending in the present application. 

EXAMINER’S AMENDMENT
2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an e-mail received from Nelson Quintero, Attorney of Record, on 2/5/2021.

3.	The application has been amended as follows:

IN THE CLAIMS
(currently amended) A base station, comprising:
a processing circuit, generating a baseband signal, and providing a control strategy;
a plurality of radio frequency circuits, directly coupled to the processing circuit, receiving the baseband signal to generate a plurality of radio frequency signals;
a plurality of antennas, transmitting a plurality of output signals;

an adjusting circuit, coupled to the control circuit, the radio frequency circuits and the antennas, receiving the radio frequency signals and the control signals, and switching connection of radio frequency paths between the radio frequency circuits and the antennas according to the control signals, so as to adjust gains of the radio frequency signals and generate the output signals, wherein the processing circuit receives signals communicated between a user equipment and the base station and establishes the control strategy according to the communicated signals;
wherein the control circuit generates a plurality of control signals according to the established control strategy, and the adjusting circuit adjusts gains of the radio frequency signals by connecting to RF paths with high-gain or low-gain according to the control signals, so as to generate the plurality of output signals;
wherein the adjusting circuit comprises a plurality of gain circuits, coupled to a plurality of phase shifters and the antennas;
wherein the gain circuits comprise a plurality of sub gain circuits, a sum of the number of sub gain circuits corresponds to the number of phase shifters, and gains of the sub gain circuits are used to generate the high-gain; and
wherein the control strategy comprises a user equipment state used to determine a priority, the user equipment state comprises a mobility of a user equipment, the base station provides the output signals associated with the RF paths with high-gain to the user equipment with a high priority and based on the mobility of the user equipment, and the priority indicates a priority to provide services to the user equipment.

2. (currently amended) The base station as claimed in claim 1, wherein the adjusting circuit comprises[[:]] a plurality of switching circuits, each having a plurality of first terminals, a second terminal and a control terminal, wherein the first terminals of the switching circuits are coupled to the radio frequency circuits, and the control terminals of the switching circuits receive the control signals;
wherein the [[a]] plurality of phase shifters[[,]] are correspondingly coupled to 
wherein the [[a]]  plurality of gain circuits[[,]] are correspondingly coupled to the phase shifters and the antennas; and
wherein the number of first terminals of the switching circuits corresponds to the number of radio frequency circuits.

8. (Currently Amended) An operation method of a base station, comprising:
generating a baseband signal and providing a control strategy;
generating a plurality of radio frequency signals according to the baseband signal by a plurality of radio frequency circuits directly coupled to [[the]] a processing circuit;
receiving signals communicated between a user equipment and a base station and establishes the control strategy according to the communicated signals;
generating a plurality of control signals according to the control strategy according to the established control strategy;
, by an adjusting circuit, gains of the radio frequency signals by switching connection of RF paths between the radio frequency circuits and a plurality of antennas with high-gain or low-gain according to the control signals, so as to generate a plurality of output signals, wherein the adjusting circuit comprises a plurality of gain circuits, coupled to a plurality of phase shifters and the antennas, and the gain circuits comprise a plurality of sub gain circuits, a sum of the number of sub gain circuits corresponds to the number of phase shifters, and gains of the sub gain circuits are used to generate the high-gain; and
transmitting the output signals;
wherein the control strategy comprises a user equipment state used to determine a priority, the user equipment state comprises a mobility of a user equipment, the base station provides the output signals associated with the RF paths with high-gain to the user equipment with a high priority and based on the mobility of the user equipment, and the priority indicates a priority to provide services to the user equipment.

12. (Currently Amended) A communication system, comprising:
at least one user equipment; and
a base station, wherein the base station comprises: 
    a processing circuit, generating a baseband signal, and providing a control strategy;
    a plurality of radio frequency circuits, directly coupled to the processing circuit, receiving the baseband signal to generate a plurality of radio frequency signals;

    a control circuit, coupled to the processing circuits, receiving the control strategy, and generating a plurality of control signals according to the control strategy; and
    an adjusting circuit, coupled to the control circuit, the plurality of radio frequency circuits and the plurality of antennas, receiving the radio frequency signals and the control signals, switching the connection of radio frequency paths between the radio frequency circuits and the antennas according to the control signals, so as to adjust gains of the radio frequency signals and generate the output signals, wherein the processing circuit receives signals communicated between the user equipment and the base station and establishes the control strategy according to the communicated signals;
wherein the control circuit generates a plurality of control signals according to the established control strategy, and the adjusting circuit adjusts gains of the radio frequency signals by connecting to RF paths with high-gain or low-gain according to the control signals, so as to generate the plurality of output signals;
wherein the adjusting circuit comprises a plurality of gain circuits, coupled to a plurality of phase shifters and the antennas;
wherein the gain circuits comprise a plurality of sub gain circuits, a sum of the number of sub gain circuits corresponds to the number of phase shifters, and gains of the sub gain circuits are used to generate the high-gain
used to determine a priority, the user equipment state comprises a mobility of a user equipment, the base station provides the output signals associated with the RF paths with high-gain to the user equipment with a high priority and based on the mobility of the user equipment, and the priority indicates a priority to provide services to the user equipment.

13. (Currently amended) The communication system as claimed in claim 12, wherein the adjusting circuit comprises[[:]] a plurality of switching circuits, each having a plurality of first terminals, a second terminal and a control terminal, wherein the first terminals of the switching circuits are coupled to the radio frequency circuits, and the control terminals of the switching circuits receive the control signals;
wherein the [[a]]  plurality of phase shifters[[,]] are correspondingly coupled to 
wherein the [[a]]   plurality of gain circuits[[,]] are correspondingly coupled to the phase shifters and the antennas; and
wherein the number of first terminals of the switching circuits corresponds to the number of radio frequency circuits.


Allowable Subject Matter
4.	Claims 1-18 are allowed.


Statement of Reasons for Allowance
5.	The following is an Examiner’s statement of reasons for allowance:

Claims 1-18 are allowed in view of the Examiner’s amendment made above. 
 	
With respect to the allowed independent claims 1, 8 and 12:
Kim, et al (US PG Publication 2017/0094594), hereafter Kim, teaches an apparatus and method for reducing power consumption in multi antenna system.
Keskitalo, et al (US Patent No. 6,415,163), hereafter Keskitalo, teaches a method for transmitting pilot channels and a cellular radio system. 
Stirling-Gallacher, et al (US PG Publication 2016/0353424), hereafter Stirling-Gallacher, teaches a system and method for multi-level beamformed non-orthogonal multiple access communications.
However, Kim, Keskitalo and Stirling-Gallacher, whether taken alone or combination, do not teach or suggest the following novel features:
A base station as claimed in claim 1, including:
the control circuit that generates a plurality of control signals according to the established control strategy, and the adjusting circuit adjusts gains of the radio frequency signals by connecting to RF paths with high-gain or low-gain according to the control signals, so as to generate the plurality of output signals;
wherein the adjusting circuit comprises a plurality of gain circuits, coupled to a plurality of phase shifters and the antennas;

wherein the control strategy comprises a user equipment state used to determine a priority, the user equipment state comprises a mobility of a user equipment, the base station provides the output signals associated with the RF paths with high-gain to the user equipment with a high priority and based on the mobility of the user equipment, and the priority indicates a priority to provide services to the user equipment, in combination with the other recited limitations of the claim
A operation method of a base station as claimed in claim 8, comprising:
generating a plurality of control signals according to the control strategy according to the established control strategy;
adjusting, by an adjusting circuit, gains of the radio frequency signals by switching connection of RF paths between the radio frequency circuits and a plurality of antennas with high-gain or low-gain according to the control signals, so as to generate a plurality of output signals, wherein the adjusting circuit comprises a plurality of gain circuits, coupled to a plurality of phase shifters and the antennas, and the gain circuits comprise a plurality of sub gain circuits, a sum of the number of sub gain circuits corresponds to the number of phase shifters, and gains of the sub gain circuits are used to generate the high-gain; and
transmitting the output signals;

A communication system as claimed in claim 12, comprising:
a control circuit generating a plurality of control signals according to the control strategy; and
an adjusting circuit, coupled to the control circuit, the plurality of radio frequency circuits and the plurality of antennas, receiving the radio frequency signals and the control signals, switching the connection of radio frequency paths between the radio frequency circuits and the antennas according to the control signals, so as to adjust gains of the radio frequency signals and generate the output signals, wherein the processing circuit receives signals communicated between the user equipment and the base station and establishes the control strategy according to the communicated signals;
wherein the control circuit generates a plurality of control signals according to the established control strategy, and the adjusting circuit adjusts gains of the radio frequency signals by connecting to RF paths with high-gain or low-gain according to the control signals, so as to generate the plurality of output signals;

wherein the gain circuits comprise a plurality of sub gain circuits, a sum of the number of sub gain circuits corresponds to the number of phase shifters, and gains of the sub gain circuits are used to generate the high-gain
wherein the control strategy comprises a user equipment state .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 9 am and 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/FRANK E DONADO/
Examiner, Art Unit 2641





/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641